Title: To George Washington from Benjamin Stoddert, 12 November 1779
From: Stoddert, Benjamin
To: Washington, George


        
          Sir
          War Office [Philadelphia] November 12th 1779.
        
        I have at length the honor to forward the commissions for the Massachusetts line, made out agreeably to the arrangement, as settled, the 31st July last, by the board of General Officers; of which Major Genl Heath was president.
        I have to apologize to Your Excellency, & the Officers; as well for the long delay of these commissions, as for the slovenly appearance of a number of them. More than one half the Regiments were filled up in Mr Jays name, while he was president; but as he had not begun to sign them before; he did not think proper to do it after he resigned the Chair—& not being able to procure parchment at the time. I was obliged to scratch the

commissions in the manner you will see them, & this too occasioned considerable delay. as Mr Huntington was too busy to attend to them, so Soon as they were prepared.
        The inclosed list contains the names of the Officers whose commissions are not dated. I have the honor to be With the highest respect Your Excellencys Most Obedt & Most Hble Servt
        
          Ben. Stoddert Secy
        
      